Title: To Benjamin Franklin from the Chevalier Dubuysson, 31 December 1783
From: Dubuysson, Charles-François, chevalier
To: Franklin, Benjamin


          
            Monsieur
            moulins En Bourbonnois le 31. Xre. 1783.
          
          M Le marquis de lafayette me fait demander Les papiers que J’ai eu L’honneur de vous faire passer. Je ne scais si c’est pour vous Les Communiquer ou pour vérifier Lui même. Si je Suis susceptible de Lordre des Cincinati en [ce] cas Je vous prie Monsieur, de vouloir bien Les Lui faire passer sur Le champ j’ôse en même tems vous suplier Monsieur, de m’être favorable dans La circonstance présente:
          Jai L’honneur d’être avec un profond Respect Monsieur Votre très humble Et très obéissant Serviteur
          
            Le Chevr. DubuyssonCoel. des Coies. françoises
          
        